DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Matter
The amendment filed August 6, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the replacement drawings switching the stator element 40 to a coil which appears to be a dual coil is not supported by the original specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 2-4, 6, and 12-14 are objected to because of the following informalities:  these claims are grammatically incorrect in that there is no proper verb.  For example, in claim 2, “wherein the second clutch translator movable to the extended position…” should be  -- wherein the second clutch translator is movable to the extended position…-- or -- the second clutch translator being movable to the extended position --. Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second clutch being electromagnetic (claims 8, 9, 18, and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See Response to Arguments section below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 7, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein: the first coupling member is a pocket plate and the second coupling member is a notch plate.” In the specification, element 34 is the pocket plate while element 36 is the notch plate. In operation, the locking element 38 is moved along the pocket plate 34 radially outward to engage part of the notch plate 36. The shapes of these interacting elements are only shown in cross section taken at the same location and plane in all drawings. Thus, the details of what these elements look like is
not clear. This clutch is not disclosed as being a one-way clutch. In view of the lack of detail of this presumably non-direction-limited clutch (i.e., a two-way clutch), it is unclear what a pocket plate must include to be considered a pocket plate. Would an indent in a plate be reasonably interpreted as a pocket plate? Would a full slot in a plate, a plate with teeth spaces or perhaps a plate with a waved outer surface correspond to a pocket plate? In addition, would a plate with a cammed inner surface correspond to a notched plate or is the notched plate limited to a plate having a V-shaped indent such as teeth as implied with some of the definitions for “notch”?
Claim 17 is rejected for the same reasons as claim 7.
Claim 21 recites “a second clutch power flow path” without reciting a first clutch power flow path. It is unclear if two flow paths or one flow path is required by claim 21.
See also Response to Arguments section below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2021/0245728) in view of Martin (EP 1628026) and Cioc et al. (US 2017/0138414; hereinafter “Cioc”).

Claim 1
Campbell discloses a clutch assembly (see FIGS. 1A and 1B) comprising:
a first component (30, 34);
a second component (32, 36);
a first clutch (26) having a friction pack (see inner and outer plates labelled in FIG. 1 with reference numbers 24, 26);
a second clutch (22);
the friction pack (24, 26) including a first plate (outer plates of 26) fixed to the first component (30, 34) and a second plate (inner plates of 26) fixed to the second component (32, 36);
the first clutch movable to an actuated position in which the plates of the friction pack engage one another thereby synchronizing angular velocities of the first and second components (30/34 and 32/36) without causing a power path extending and transmitting torque through the second clutch (22); and
the second clutch (22) movable to an engaged position thereby causing a second clutch power path through the second clutch as would be understood by those having ordinary skill in the art.
Campbell does not disclose how the friction clutch is actuated and therefore does not disclose the first clutch translator. However, Martin discloses that a friction clutch may be actuated by an electromagnetic coil (e.g., 17, 18) acting on an armature translator (12c) movable between the actuated and unactuated positions to bring the friction plate (7, 8, 13) to an engaged or disengaged position. The prior art contains a device that differs from the claimed device by the substitution of the electromagnetic actuator of Cioc for the implied generic actuator of Campbell, where both clutch actuators and their functions were known in the art. These actuators could have been substituted and the results would have been predictable, namely the quick response time of the clutch. It would have been obvious to one skilled in the art before the effective filing date to have modified Campbell to have included the electromagnetic actuator of Martin (including the translator) since this is a simple substitution of one known generic friction clutch actuator for a knowns specific friction clutch actuator to yield predictable results (see MPEP 2144) and in this case would provide lower cost, faster reaction time, and shorter clutch switching time as a result of the electromagnetic actuation.
Campbell discloses that the second clutch 22 is a one-way clutch that can be moved from disengaged to engage (see paragraph [0024]) but does not disclose the details of the second clutch 22 and therefore does not disclose that the second clutch includes first and second coupling members, a locking element, and a second clutch translator. However, Cioc discloses (see FIGS. 9 and 10 for relied upon embodiment and FIGS. 2-8 for additional details not illustrated in FIGS. 9 and 10 but also included in the embodiment of FIGS. 9 and 10) a one-way clutch includes first and second coupling members (“pocket plate” 36, 96; and “lock plate” 22, 322), a locking element (“strut” 58), and a second clutch translator (“armature assembly” 82, 282). It is noted that Cioc discloses that the use of this type of actuator is applicable to an arrangement where both a friction synchronizing clutch and one-way clutch are in combination (see FIG. 11). The prior art contains a device that differs from the claimed device by the substitution of the clutch of Cioc for the clutch of Campbell, where both clutches and their functions were known in the art. These clutches could have been substituted and the results would have been predictable, namely the one-way clutch would function in one direction by the struts engaging and overrun in the other direction. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Campbell to have used this type of clutch and actuator as taught by Cioc for the one-way clutch in Campbell since this is a simple substitution of one known generic one-way clutch for a known specific one-way clutch to yield predictable results (see MPEP 2144 and 2143(I)(B)) and furthermore would provide lower cost, faster reaction time, and shorter clutch switching time as a result of the electromagnetic actuation.
If Campbell were modified to include the first clutch translator and electromagnetic coil as the actuator for the first clutch as in Martin and the first and second coupling members of the second clutch as in Cioc, the first clutch translator would be movable to an actuated position in which the plates of the friction pack engage one another thereby synchronizing angular velocities of the first and second components without causing a power path extending and transmitting torque through either of the first and second coupling members. In addition, as modified so that the second clutch included the second clutch translator, locking element, and coupling members, the combination would include the second clutch translator movable to an extended position in which the locking element engages the first and second coupling members with one another thereby causing a second clutch power path through the first and second coupling members.

Claim 2
Campbell as modified discloses wherein: the second clutch translator (Cioc, “armature assembly” 282 incorporated into Campbell as actuator of clutch 22) is movable to the extended/engaged position upon the angular velocities of the first and second coupling members being synchronized (see Campbell, paragraphs [0023]-[0024]). It is noted that this is a manner of operating the arrangement and the prior art includes the recited structure and is capable of being operated in this manner.

Claim 3
Campbell as modified discloses wherein: the first clutch translator (Martin, 12c incorporated as the actuator for clutch 26 of Campbell) includes an unactuated position in which the plates (Campbell, plates of 26; Martin, 7, 8, 13) of the friction pack are disengaged with one another; and the first clutch translator (Martin, 12c incorporated as the actuator for clutch 26 of Campbell) is movable to the unactuated position upon the second clutch translator (Cioc, “armature assembly” 282 incorporated as the actuator for clutch 22 of Campbell) being moved to the extended position. It is noted that this is a manner of operating the arrangement and the prior art includes the recited structure and is capable of being operated in this manner.

Claim 4
Campbell as modified discloses wherein: the second clutch translator (Cioc, “armature assembly” 282 incorporated as the actuator for clutch 22 of Campbell) is movable to a retracted position in which the locking element (Cioc, “strut” 58) does not engage the first and second coupling members (Cioc, “pocket plate” 36, 96; and “lock plate” 22, 322) with one another whereby the second clutch power path (through the one-way clutch) is absent; and the second clutch translator (Cioc, “armature assembly” 282 incorporated as the actuator for clutch 22 of Campbell) is movable to the retracted position while the angular velocities of the first and second coupling members (Cioc, “pocket plate” 36, 96; and “lock plate” 22, 322) are not synchronized. It is noted that this is a manner of operating the arrangement and the prior art includes the recited structure and is capable of being operated in this manner.

Claim 5
Campbell as modified discloses wherein: a first clutch power path (through the one-way clutch 22 of Campbell) extends through the friction pack (Campbell, plates of 26) while the plates of the friction pack are engaged, the first clutch power path carrying dynamic torque (since friction clutches necessarily carry dynamic torque if the speeds of the input and output are not yet synchronized) while the angular velocities of the first and second coupling members (Cioc, “pocket plate” 36, 96; and “lock plate” 22, 322 incorporated as the input and output members of clutch 22 in Campbell) are being synchronized. It is noted that this is a manner of operating the arrangement and the prior art includes the recited structure and is capable of being operated in this manner.

Claim 6
Campbell as modified discloses wherein: the second clutch power path (through the one-way clutch 22) carrying steady-state torque between the first and second coupling members (Cioc, “pocket plate” 36, 96; and “lock plate” 22, 322) after the angular velocities of the first and second coupling members have been synchronized. It is noted that this feature is a functional manner of operating the arrangement and the prior art includes the recited structure and is capable of being operated in this manner.

Claim 7
Campbell as modified discloses wherein: the first coupling member is a pocket plate (Cioc, “pocket plate” 36, 96) and the second coupling member is a notch plate (Cioc, “lock plate” 22, 322).

Claim 8
Campbell as modified discloses wherein: the first clutch translator (Martin, 12c incorporated as the actuator for clutch 26 of Campbell) is electromagnetically operable to move to the actuated position; and the second clutch translator (Cioc, “armature assembly” 282 incorporated as the actuator for clutch 22 of Campbell) is electromagnetically operable to move to the extended position.

Claim 9
Campbell as modified discloses a first electromagnetic actuator (Martin, e.g., 17, 18 incorporated as the actuator for clutch 26 of Campbell) operable with the first clutch translator (Martin, 12c incorporated as the actuator for clutch 26 of Campbell) for enabling the first translator to move between the actuated position and an unactuated position; and a second electromagnetic actuator (Cioc, e.g., 260, 280 282 incorporated as the actuator for clutch 22 of Campbell) operable with the second clutch translator (Cioc, “armature assembly” 282 incorporated as the actuator for clutch 22 of Campbell) for enabling the second translator to move between the extended position and a retracted position.

Claim 10
Campbell as modified discloses wherein: the first clutch (Campbell, 26 modified to be electromagnetically actuated by Martin) is an electromagnetic friction clutch (EFC); and the second clutch (Campbell, 22 is a dynamic controllable clutch (DCC) since the current to the coil is capable of being controlled in a constantly changing manner.

Claim 11
Campbell discloses a system comprising:
first and second components (30, 34; 32, 36);
a clutch assembly (e.g., 26, 22) including a first clutch (26) and a second clutch (22) (see FIGS. 1A and 1B);
the first clutch having a friction pack (see inner and outer plates labelled in FIG. 1 with reference numbers 24, 26), the friction pack (24, 26) including a first plate (outer plates of 26) fixed to the first component (30, 34) and a second plate (inner plates of 26) fixed to the second component (32, 36);
the first clutch (26) movable to an actuated position in which the plates of the friction pack (24, 26) are engaged one another thereby causing a first clutch power path through the first component (30/34), and friction clutch (26), and the second component (32/36), the first clutch power path excludes the parts of the one-way clutch (22), and angular velocities of the first and second components (30/34 and 32/36) are synchronized; and
the second clutch (22) movable to an engaged position thereby causing a second clutch power path through the second clutch as would be understood by those having ordinary skill in the art.
Campbell does not disclose how the friction clutch is actuated and therefore does not disclose the first clutch translator. However, Martin discloses that a friction clutch may be actuated by an electromagnetic coil (e.g., 17, 18) acting on an armature translator (12c) movable between the actuated and unactuated positions to bring the friction plate (7, 8, 13) to an engaged or disengaged position. The prior art contains a device that differs from the claimed device by the substitution of the electromagnetic actuator of Cioc for the implied generic actuator of Campbell, where both clutch actuators and their functions were known in the art. These actuators could have been substituted and the results would have been predictable, namely the quick response time of the clutch. It would have been obvious to one skilled in the art before the effective filing date to have modified Campbell to have included the electromagnetic actuator of Martin (including the translator) since this is a simple substitution of one known generic friction clutch actuator for a knowns specific friction clutch actuator to yield predictable results (see MPEP 2144) and in this case would provide lower cost, faster reaction time, and shorter clutch switching time as a result of the electromagnetic actuation.
Campbell discloses that the second clutch 22 is a one-way clutch that can be moved from disengaged to engage (see paragraph [0024]) but does not disclose the details of the second clutch 22 and therefore does not disclose that the second clutch includes first and second coupling members, a locking element, and a second clutch translator, the first coupling member fixed to the second component and the second coupling member fixed to the first component. However, Cioc discloses (see FIGS. 9 and 10 for relied upon embodiment and FIGS. 2-8 for additional details not illustrated in FIGS. 9 and 10 but also included in the embodiment of FIGS. 9 and 10) a one-way clutch includes first and second coupling members (“pocket plate” 36, 96; and “lock plate” 22, 322), a locking element (“strut” 58), and a second clutch translator (“armature assembly” 82, 282). It is noted that Cioc discloses that the use of this type of actuator is applicable to an arrangement where both a friction synchronizing clutch and one-way clutch are in combination (see FIG. 11). The prior art contains a device that differs from the claimed device by the substitution of the clutch of Cioc for the clutch of Campbell, where both clutches and their functions were known in the art. These clutches could have been substituted and the results would have been predictable, namely the one-way clutch would function in one direction by the struts engaging and overrun in the other direction. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Campbell to have used this type of clutch and actuator as taught by Cioc in place of the one-way clutch in Campbell such that each of the coupling members of the one-way clutch were respectively fixed to one of the two components since this is a simple substitution of one known generic one-way clutch for a known specific one-way clutch to yield predictable results (see MPEP 2144 and 2143(I)(B)) and furthermore would provide lower cost, faster reaction time, and shorter clutch switching time as a result of the electromagnetic actuation.
If Campbell were modified to include the first clutch translator and electromagnetic as the actuator for the first clutch as in Martin and the first and second coupling members of the second clutch as in Cioc, the first clutch translator would be movable to an actuated position in which the plates of the friction pack engage to then perform the same functions as in Campbell. In addition, as modified so that the second clutch included the second clutch translator, locking element, and coupling members, the combination would also include the second clutch translator movable to an extended position to engage the clutch, where the locking element engages the first and second coupling members with one another thereby causing a second clutch power path through the first and second coupling members and first and second components.

Claim 12
Campbell as modified discloses wherein: the second clutch translator (Cioc, “armature assembly” 282 incorporated into Campbell as actuator of clutch 22) is movable to the extended/engaged position upon the angular velocities of the first and second coupling members being synchronized (see Campbell, paragraphs [0023]-[0024]). It is noted that this is a manner of operating the arrangement and the prior art includes the recited structure and is capable of being operated in this manner.

Claim 13
Campbell as modified discloses wherein: the first clutch translator (Martin, 12c incorporated as the actuator for clutch 26 of Campbell) includes an unactuated position in which the plates (Campbell, plates of 26; Martin, 7, 8, 13) of the friction pack are disengaged with one another whereby the first clutch power path is absent; and the first clutch translator (Martin, 12c incorporated as the actuator for clutch 26 of Campbell) is movable to the unactuated position upon the second clutch translator (Cioc, “armature assembly” 282 incorporated as the actuator for clutch 22 of Campbell) being moved to the extended position. It is noted that this is a manner of operating the arrangement and the prior art includes the recited structure and is capable of being operated in this manner.

Claim 14
Campbell as modified discloses wherein: the second clutch translator (Cioc, “armature assembly” 282 incorporated as the actuator for clutch 22 of Campbell) is movable to a retracted position in which the locking element (Cioc, “strut” 58) does not engage the first and second coupling members (Cioc, “pocket plate” 36, 96; and “lock plate” 22, 322) with one another whereby the second clutch power path (through the one-way clutch) is absent; and the second clutch translator (Cioc, “armature assembly” 282 incorporated as the actuator for clutch 22 of Campbell) is movable to the retracted position while the angular velocities of the first and second coupling members (Cioc, “pocket plate” 36, 96; and “lock plate” 22, 322) are not synchronized. It is noted that this is a manner of operating the arrangement and the prior art includes the recited structure and is capable of being operated in this manner.

Claim 15
Campbell as modified discloses wherein: a first clutch power path (through the one-way clutch 22 of Campbell) is for carrying dynamic torque (since friction clutches necessarily carry dynamic torque if the speeds of the input and output are not yet synchronized) while the angular velocities of the first and second coupling members (Cioc, “pocket plate” 36, 96; and “lock plate” 22, 322 incorporated as the input and output members of clutch 22 in Campbell) are being synchronized. It is noted that this feature is a functional manner of operating the arrangement and the prior art includes the recited structure and is capable of being operated in this manner.


Claim 16
Campbell as modified discloses wherein: the second clutch power path (through the one-way clutch 22) carries steady-state torque between the first and second coupling members (Cioc, “pocket plate” 36, 96; and “lock plate” 22, 322) after the angular velocities of the first and second coupling members have been synchronized. It is noted that this feature is a functional manner of operating the arrangement and the prior art includes the recited structure and is capable of being operated in this manner.

Claim 17
Campbell as modified discloses wherein: the first coupling member is a pocket plate (Cioc, “pocket plate” 36, 96) and the second coupling member is a notch plate (Cioc, “lock plate” 22, 322).

Claim 18
Campbell as modified discloses wherein: the first clutch translator (Martin, 12c incorporated as the actuator for clutch 26 of Campbell) is electromagnetically operable to move to the actuated position; and the second clutch translator (Cioc, “armature assembly” 282 incorporated as the actuator for clutch 22 of Campbell) is electromagnetically operable to move to the extended position.

Claim 19
Campbell as modified discloses a first electromagnetic actuator (Martin, e.g., 17, 18 incorporated as the actuator for clutch 26 of Campbell) operable with the first clutch translator (Martin, 12c incorporated as the actuator for clutch 26 of Campbell) for enabling the first translator to move between the actuated position and an unactuated position; and a second electromagnetic actuator (Cioc, e.g., 260, 280 282 incorporated as the actuator for clutch 22 of Campbell) operable with the second clutch translator (Cioc, “armature assembly” 282 incorporated as the actuator for clutch 22 of Campbell) for enabling the second translator to move between the extended position and a retracted position.

Claim 20
Campbell as modified discloses wherein: the first clutch (Campbell, 26 modified to be electromagnetically actuated by Martin) is an electromagnetic friction clutch (EFC); and the second clutch (Campbell, 22 is a dynamic controllable clutch (DCC) since the current to the coil is capable of being controlled in a constantly changing manner.

Claim 21
Campbell discloses a clutch assembly (see FIGS. 1A and 1B) comprising:
a first component (30, 34);
a second component (32, 36);
a first clutch (26) having a friction pack (see inner and outer plates labelled in FIG. 1 with reference numbers 24, 26), the friction pack (24, 26) including a first plate (outer plates of 26) directly connected to the first component (30, 34) and a second plate (inner plates of 26) directly connected to the second component (32, 36);
a second clutch (22);
the first clutch movable to an actuated position in which the plates of the friction pack are engaged with one another thereby causing angular velocities of the first and second components (30/34 and 32/36) to be synchronized; and
the second clutch (22) movable to an engaged position thereby causing a second clutch power flow path through the second clutch as would be understood by those having ordinary skill in the art.
Campbell does not disclose how the friction clutch is actuated and therefore does not disclose the first clutch translator. However, Martin discloses that a friction clutch may be actuated by an electromagnetic coil (e.g., 17, 18) acting on an armature translator (12c) movable between the actuated and unactuated positions to bring the friction plate (7, 8, 13) to an engaged or disengaged position. The prior art contains a device that differs from the claimed device by the substitution of the electromagnetic actuator of Cioc for the implied generic actuator of Campbell, where both clutch actuators and their functions were known in the art. These actuators could have been substituted and the results would have been predictable, namely the quick response time of the clutch. It would have been obvious to one skilled in the art before the effective filing date to have modified Campbell to have included the electromagnetic actuator of Martin since this is a simple substitution of one known generic friction clutch actuator for a knowns specific friction clutch actuator to yield predictable results (see MPEP 2144) and in this case would provide lower cost, faster reaction time, and shorter clutch switching time as a result of the electromagnetic actuation.
Campbell discloses that the second clutch 22 is a one-way clutch where one side is fixed to the first component and the other side is fixedly connected to the second component (see FIGS. 1A and 1B) and that can be moved from disengaged to engage (see paragraph [0024]) but does not disclose the details of the second clutch 22 and therefore does not disclose that the second clutch includes first and second coupling members, a locking element, and a second clutch translator, the first coupling member. However, Cioc discloses (see FIGS. 9 and 10 for relied upon embodiment and FIGS. 2-8 for additional details not illustrated in FIGS. 9 and 10 but also included in the embodiment of FIGS. 9 and 10) a one-way clutch includes first and second coupling members (“pocket plate” 36, 96; and “lock plate” 22, 322; interpretation of which members is which can be reversed), a locking element (“strut” 58), and a second clutch translator (“armature assembly” 82, 282). It is noted that Cioc discloses that the use of this type of actuator is applicable to an arrangement where both a friction synchronizing clutch and one-way clutch are in combination (see FIG. 11). The prior art contains a device that differs from the claimed device by the substitution of the clutch of Cioc for the clutch of Campbell, where both clutches and their functions were known in the art. These clutches could have been substituted and the results would have been predictable, namely the one-way clutch would function in one direction by the struts engaging and overrun in the other direction. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Campbell to have used this type of clutch and actuator as taught by Cioc in place of the one-way clutch in Campbell such that each of the coupling members of the one-way clutch were respectively fixed to one of the two components since this is a simple substitution of one known generic one-way clutch for a known specific one-way clutch to yield predictable results (see MPEP 2144) and in this case would provide lower cost, faster reaction time, and shorter clutch switching time as a result of the electromagnetic actuation.
If Campbell were modified to include the first clutch translator and electromagnetic as the actuator for the first clutch as in Martin and the first and second coupling members of the second clutch as in Cioc, the first clutch translator would be movable to an actuated position in which the plates of the friction pack engage one another to perform the same functions as in Campbell. In addition, as modified so that the second clutch included the second clutch translator, locking element, and coupling members, the combination would include the second clutch translator movable to an extended position in which the locking element engages the first and second coupling members with one another thereby causing the second clutch power path through the first and second coupling members.

Claim 22
Campbell discloses a clutch assembly (see FIGS. 1A and 1B) comprising:
a first clutch (26) having a friction pack (see inner and outer plates labelled in FIG. 1 with reference numbers 24, 26), 
a second clutch (22) having a first coupling member (30, 34) and a second coupling member (32, 36);
the friction pack (24, 26) including a first plate (outer plates of 26) directly connected to the first coupling member (30, 34) and a second plate (inner plates of 26) directly connected to the second coupling member (32, 36);
the first clutch being movable to an actuated position in which the plates of the friction pack engage one another thereby causing angular velocities of the first and second coupling members (30/34 and 32/36) to be synchronized; and
the second clutch (22) being movable to an engaged position thereby causing a power path connecting the first and second coupling members (30/34 and 32/36) through the second clutch (22) as would be understood by those having ordinary skill in the art.
Campbell does not disclose how the friction clutch is actuated and therefore does not disclose the first clutch translator. However, Martin discloses that a friction clutch may be actuated by an electromagnetic coil (e.g., 17, 18) acting on an armature translator (12c) movable between the actuated and unactuated positions to bring the friction plate (7, 8, 13) to an engaged or disengaged position. The prior art contains a device that differs from the claimed device by the substitution of the electromagnetic actuator of Cioc for the implied generic actuator of Campbell, where both clutch actuators and their functions were known in the art. These actuators could have been substituted and the results would have been predictable, namely the quick response time of the clutch. It would have been obvious to one skilled in the art before the effective filing date to have modified Campbell to have included the electromagnetic actuator of Martin since this is a simple substitution of one known generic friction clutch actuator for a knowns specific friction clutch actuator to yield predictable results (see MPEP 2144) and in this case would provide lower cost, faster reaction time, and shorter clutch switching time as a result of the electromagnetic actuation.
Campbell discloses that the second clutch 22 is a one-way clutch that can be moved from disengaged to engage (see paragraph [0024]) but does not disclose the details of the second clutch 22, and therefore does not disclose that the second clutch includes a locking element, a second clutch translator, or to engage the clutch that the translator is extended. However, Cioc discloses (see FIGS. 9 and 10 for relied upon embodiment and FIGS. 2-8 for additional details not illustrated in FIGS. 9 and 10 but also included in the embodiment of FIGS. 9 and 10) a one-way clutch includes a locking element (“strut” 58) engaging or disengaging an input and output of the clutch and a clutch translator (“armature assembly” 82, 282) that engages when extended. It is noted that Cioc discloses that the use of this type of actuator is applicable to an arrangement where both a friction synchronizing clutch and one-way clutch are in combination (see FIG. 11). The prior art contains a device that differs from the claimed device by the substitution of the clutch of Cioc for the clutch of Campbell, where both clutches and their functions were known in the art. These clutches could have been substituted and the results would have been predictable, namely the one-way clutch would function in one direction by the struts engaging and overrun in the other direction. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Campbell to have used this type of clutch and actuator as taught by Cioc in place of the one-way clutch in Campbell since this is a simple substitution of one known generic one-way clutch for a known specific one-way clutch to yield predictable results (see MPEP 2144) and in this case would provide lower cost, faster reaction time, and shorter clutch switching time as a result of the electromagnetic actuation.
If Campbell were modified to include the first clutch translator and electromagnetic as the actuator for the first clutch as in Martin and the translator and locking element of the second clutch as in Cioc, the first clutch translator would be movable to an actuated position in which the plates of the friction pack engage and the second clutch translator would be movable to an extended position to engage the second clutch.

Response to Arguments
Applicant's arguments/amendments filed August 6, 2022 have been fully considered and are partially persuasive and partially not persuasive as set forth below. 
With regard to the objection to the drawings, the new drawings add details that were not supported by the original specification. In reading the original specification, element 40 appears to be merely a stationary/fixed guiding member for the translator. The only descriptions of the DCC stator 40 is that this member is fixed and that the DCC translator 42 is positioned by the DCC stator 40 in the extended position. The general definitions of a stator include a fixed/stationary part of a machine or fixed housing for a revolving part (see various definitions in NPL Document “Definitions of Stator”). The amendments change this member into an electromagnetic coil which is not supported.
The rejection of claims 7 and 17 under 112(b) is maintained. The Applicant argues that the notch plate is a plate with a notch and a pocket plate is a plate with a pocket. The issue is that these are two clearly distinct types of plates according to the claim. However, based on definitions of notch and pocket, and/or based on the drawings and description by Applicant in the specification, this distinction is unclear. There is no general definition of a notch plate and the only known definition of a pocket plate is for a one-way clutch which, as noted in the non-final Office Action dated April 6, 2022, is not disclosed as being the type for the second clutch in the present application. In fact, the background section makes a distinction between a one-way clutch and a dynamic selectable clutch (see paragraphs [0003]-[0005]), wherein the second clutch is referred to as a DCC throughout the specification.  For purposes of examination, a plate having any indentation of any shape is interpreted as equally being a pocket plate or a notch plate.
The amendments to claim 9, 11, 13, 14 and 19 overcome the prior claim rejection under 112(b). 
With regard to the rejections under 103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659